WiNsnow, J.
The question in this case is whether the posts and poles piled at Aniwa and Birnamwood, in Sha-wano county, and awaiting shipment, were taxable in that county, or in Outagamie county, where the plaintiff’s yard was , located and their agent resided. The question depends upon the construction to be given to the terms of sec. 1040, Stats. 1898. Whatever might be our conclusion as to the proper construction of this section as an original proposition, the question seems to have been already settled by the decisions of this court. So far as necessary to be stated, that section provides generally: That personal property shall be assessed in the district where the owner resides, except as otherwise provided. That if the owner be a nonresident, or a foreign corporation, having an agent residing in this state, it shall be assessed in the district where the agent resides, but, if there be no agent, then in the district where the same is located, except as otherwise provided. “Merchants’ goods, wares, and commodities kept for sale . . . shall be assessed in the district where located.” Saw logs and timber which are to be sawed or manufactured in any mill in this state by or for the owner shall be assessed in the district where the mill is located, but saw logs, timber, ties, lumber, and other articles, not being manufacturers’ stock, shall be *313.assessed in tbe district where the owner or agent in charge of the same resides.
It is clear from onr decisions that such property as is in •question here, if owned, as in the present case, by a lumber or timber merchant, and kept for sale, is covered by the words “merchants’ goods, wares, and commodities.” Being such, it is not included in the subsequent clause providing that saw logs, timber, ties, lumber, and other articles, not being manufacturers’ stock, is to be assessed where the owner or agent in ■charge resides. Mitchell v. Plover, 53 Wis. 548, 11 N. W. 27; Torrey v. Shawano Co. 79 Wis. 152, 48 N. W. 246. The •question simply is, therefore, whether the posts and poles were “kept for sale” in Shawano county. The appellant’s •contention is that they were really only in transit to the yard ..at New London, and cannot in any proper sense be said to ’have been “kept'for sale” or “located” in Shawano county. This contention is fully answered by the decision in the case ■of Sanford v. Spencer, 62 Wis. 230, 22 N. W. 465. That was a case where lumber owned .by nonresident lumber merchants, having no agent in this state, was piled at Spencer, ■and from there was shipped partly to purchasers and partly to the owners’ yards in Illinois, and it was held to be merchants’ goods kept for sale at Spencer because of the fact that part of it was shipped directly to customers, although no sale was made at Spencer. In that case it was said that under the evidence there could be no doubt that all would have been sold and shipped to customers directly from Spencer had the demands of customers been sufficient. The same reasoning is equally applicable to the present case, and is controlling.
By the O.ourt. — Judgment affirmed.